Case 2:18-md-02836-RBS-DEM Document 373 Filed 07/15/19 Page 1 of 34 PageID# 5929




                       UNITED STATES DISTRICT COURT
                       EASTERN DISTRICT OF VIRGINIA
                            NORFOLK DIVISION


   IN RE: ZETIA (EZETIMIBE) ANTITRUST
   LITIGATION                            MDL No. 2:18-md-2836



   THIS DOCUMENT RELATES TO:
   ALL DIRECT PURCHASER CLASS
   ACTIONS


        DIRECT PURCHASER PLAINTIFFS’ MEMORANDUM IN SUPPORT OF
   MOTION FOR CLASS CERTIFICATION FOR PURPOSES OF SETTLEMENT WITH
        PAR PHARMACEUTICAL, INC., APPOINTMENT OF CLASS COUNSEL,
    PRELIMINARY APPROVAL OF PROPOSED SETTLEMENT, APPROVAL OF THE
   FORM AND MANNER OF NOTICE TO THE CLASS, APPOINTMENT OF A NOTICE
    ADMINISTRATOR, A STAY OF ALL PROCEEDINGS IN THE MDL AS AGAINST
     PAR, AND SETTING THE FINAL SETTLEMENT SCHEDULE AND DATE FOR A
                             FAIRNESS HEARING
Case 2:18-md-02836-RBS-DEM Document 373 Filed 07/15/19 Page 2 of 34 PageID# 5930




                                     I.      INTRODUCTION1

         Direct Purchaser Class Plaintiffs,2 on behalf of the proposed class of direct purchasers,

  have entered into a proposed settlement with defendant Par Pharmaceutical, Inc. (“Par”).3 The

  Settlement provides that Par will produce agreed-upon discovery, including documents, data, and

  deposition testimony (and testimony at trial if necessary) in the ongoing litigation on an

  expedited basis. Par also covenants not to bring or assert claims or counterclaims against the

  remaining defendants, Merck or Glenmark,4 arising under the Sherman or Clayton Acts relating

  to the conduct alleged in Direct Purchaser Class Plaintiffs’ Complaint.5 In exchange, the Direct

  Purchaser Class Plaintiffs will dismiss this case with prejudice as to defendant Par only, provide

  a release from Direct Purchaser Class Plaintiffs and the Direct Purchaser Class (as defined

  below), and seek a stay of all proceedings in this MDL as against Par in the interim.6

         The Settlement is the result of good faith, arms-length negotiation following a thorough

  investigation by class counsel for the Direct Purchaser Class Plaintiffs. Par denies any allegations

  of unlawful or wrongful conduct, and believes they have meritorious defenses to this litigation.



     1
        Tables of Contents and Authorities are appended hereto as Appendices A and B,
  respectively.
      2
        Direct Purchaser Class Plaintiffs include: FWK Holdings, LLC, Rochester Drug Co-
  Operative, Inc., and Cesar Castillo, Inc.
      3
        See Exhibits 1 and 2 to the Declaration of Thomas M. Sobol (“Sobol Decl. Ex.”) submitted
  herewith (Par Settlement Agreement and Modification to Settlement Agreement). The proposed
  settlement, along with the Modification to Settlement Agreement are referred to together herein
  as the “Settlement.”
      4
        “Merck” refers to Merck & Co., Inc., Merck Sharp & Dohme Corp., Schering-Plough
  Corp., Schering Corp., and MSP Singapore Co. LLC. “Glenmark” refers to Glenmark
  Pharmaceuticals, Ltd. and Glenmark Generics Inc., USA (“Glenmark”). Merck, Glenmark, and
  Par are referred to collectively herein as “Defendants.”
      5
        References to the “Complaint” are to the Direct Purchaser Plaintiffs’ Amended
  Consolidated Class Action Complaint (ECF No. 315). Unless otherwise specified, all ECF
  references are to those in this multi-district litigation.
      6
        Par does not oppose preliminary approval of the settlement.



                                                   1
Case 2:18-md-02836-RBS-DEM Document 373 Filed 07/15/19 Page 3 of 34 PageID# 5931




  Thus, the Settlement ensures that the Direct Purchaser Settlement Class will receive substantial

  benefit from the Settlement in the form of expedited, discovery, witness availability for trial, and

  a covenant by Par, a purchaser of generic Zetia, not to sue Merck or Glenmark for antitrust

  violations, while avoiding the uncertainties and delays of continued litigation against Par, or the

  uncertainties associated with Par’s financial condition, including the collectability of any

  judgment against the company. Interim Lead Class Counsel for Direct Purchaser Class

  Plaintiffs7 believe that the Settlement is fair and reasonable and satisfy the requirements of Fed.

  R. Civ. P. 23(e). The Settlement therefore meets the standards for preliminary approval.

         Accordingly, Direct Purchaser Class Plaintiffs respectfully request that the Court enter an

  order substantially in the form of the proposed Preliminary Approval Order submitted herewith,

  (1) granting Direct Purchaser Class Plaintiffs’ motion for certification of the Direct Purchaser

  Settlement Class under Fed. R. Civ. P. 23 for purposes of settlement with Par; (2) granting

  preliminary approval of the proposed Settlement with Par; (3) approving the proposed form and

  manner of notice to the Direct Purchaser Settlement Class, including appointment of a notice

  administrator, and adopting a proposed schedule; (4) designating Hagens Berman Sobol Shapiro

  LLP as Lead Class Counsel; (5) staying all proceedings against Par in the MDL pending final

  approval of the Settlement; and (6) scheduling a date for a Fairness Hearing.8




     7
       On August 15, 2018, the Court appointed Hagens Berman Sobol Shapiro LLP as Interim
  Co-Lead Class Counsel for the proposed class of direct purchasers. ECF No. 115.
     8
       See [Proposed] Order submitted herewith, Sobol Decl., Ex. 3.



                                                   2
Case 2:18-md-02836-RBS-DEM Document 373 Filed 07/15/19 Page 4 of 34 PageID# 5932




                                        II.    BACKGROUND

  A.       Direct Purchaser Class Plaintiffs allege the defendants violated federal antitrust
           law, imposing overcharges on the Direct Purchaser Class.

           This is an antitrust class action brought on behalf of a proposed class of direct purchasers

  of the prescription drug Zetia or its generic equivalent.

           Beginning in January 2018, Direct Purchaser Class Plaintiffs filed multiple lawsuits

  against Glenmark and Merck),9 alleging those entities had entered into an unlawful “reverse

  payment” settlement agreement, delaying entry of generic substitutes from the market for

  ezetimibe, a prescription cholesterol drug, sold under the brand name Zetia by Merck for years.

  On July 3, 2018, these actions, including all related actions later filed, were coordinated in the

  Zetia Antitrust MDL.

            On May 8, 2019, the Direct Purchaser Class Plaintiffs sough leave to file an Amended

  Consolidated Class Action Complaint, adding Par as a defendant, inter alia.10 On June 21, 2019,

  the Direct Purchaser Class Plaintiffs and Par entered into the proposed Settlement.11 On June 25,

  2019, after holding a hearing the day before, the Court granted the motion for leave to amend.

  The Direct Purchaser Class Plaintiffs filed their Amended Complaint on June 27, 2019.12

  B.       The proposed Settlement comes after months of investigation and discovery into
           Par’s involvement in the alleged anticompetitive scheme, and arms-length
           settlement negotiations.

           Par entered into a distribution arrangement with Glenmark in which Par agreed to serve

  as the exclusive distributor of Glenmark’s generic Zetia,13 and Par performed under the terms of


       9
       The Direct Purchaser cases include: FWK Holdings, LLC v. Merck & Co., Inc., 2:18-cv-
  00023 (E.D. Va.); Cesar Castillo, Inc. v. Merck & Co., Inc., 2:18-cv-00039 (E.D. Va.); and
  Rochester Drug Cooperative, Inc. v. Merck & Co., Inc., 2:18-cv-00071 (E.D. Va.).
     10
        ECF Nos. 249, 250, 250-1.
     11
        Sobol Decl., Ex. 1.
     12
        ECF No. 315.
     13
        Complaint at ¶177.


                                                    3
Case 2:18-md-02836-RBS-DEM Document 373 Filed 07/15/19 Page 5 of 34 PageID# 5933




  that agreement. That occurred before the alleged anticompetitive reverse payment settlement

  agreement between Merck and Glenmark was executed. That distribution agreement was first

  produced by Merck and Glenmark in November 2018.

             Thereafter, plaintiffs’ counsel immediately sought discovery from both Merck and

  Glenmark specifically directed to the breadth and extent of Par’s involvement. Subsequent

  productions from Merck and Glenmark over the next several months, amounting to over two

  million pages of documents, confirmed plaintiffs’ view that Par should be added as a defendant.

             Settlement negotiations between Direct Purchaser Class Plaintiffs and Par have been at

  arm’s length, and occurred over the course of months. The Settlement provides that Par will

  produce agreed-upon discovery, including documents, data and deposition testimony, on an

  expedited basis, will provide a witnesses or witnesses at trial of the claims against Merck and

  Glenmark, and covenants not to bring or assert antitrust claims or counterclaims against Merck

  or Glenmark relating to the conduct alleged in this lawsuit.14 In exchange, the Direct Purchaser

  Settlement Class will dismiss (and release) their claims against Par with prejudice and seek a

  stay of all proceedings against Par in the MDL.15

  C.         The proposed Direct Purchaser Settlement Class.

               For purposes of the Settlement only, the Direct Purchaser Class Plaintiffs seek

  certification (for Settlement purposes only) of a class of:

                    All persons or entities in the United States and its territories that
                    purchased Zetia or generic Zetia in any form directly from Merck,
                    Glenmark/Par, or any agents, predecessors, or successors thereof
                    from December 6, 2011 until June 11, 2017 (the “Direct Purchaser




       14
            Sobol Decl. Ex. 1 at ¶ 1 and Exhibit A thereto.
       15
            Sobol Decl. Ex. 1 at ¶¶ 12, 16(b), 17.



                                                      4
Case 2:18-md-02836-RBS-DEM Document 373 Filed 07/15/19 Page 6 of 34 PageID# 5934




                   Settlement Class”).16

                   Excluded from the Direct Purchaser Settlement Class are
                   defendants Merck, Glenmark and Par, and their officers, directors,
                   management, employees, parents, subsidiaries, or affiliates, and the
                   government of the United States and all agencies thereof, and all
                   state or local governments and all agencies thereof.

                                           III.   ARGUMENT

  A.        The Direct Purchaser Settlement Class should be certified for settlement purposes
            pursuant to Rule 23.

            Courts often routinely certify classes of direct purchasers alleging that a name-brand drug

  maker wrongfully impeded market entry of generic drugs, both for litigation and settlement.17

  This district recently certified both a litigation class and a settlement class in a generic delay




       16
         This definition of the Direct Purchaser Settlement Class differs from the definition set forth
  in Direct Purchaser’s Amended Consolidated Class Action Complaint (ECF No. 250-1). Unlike
  the class definition in the Amended Complaint, the current definition does not include entities
  who purchased from manufacturers other than Merck, Glenmark and Par.
      17
         See, e.g., Am. Sales Co., LLC v. Pfizer, Inc., No. 2:14-cv-361, 2017 WL 3669604, at *17
  (E.D. Va. July 28, 2017), report and recommendation adopted, No. 2:14-cv-361, 2017 WL
  3669097 (E.D. Va. Aug. 24, 2017) (“In re Celebrex”); In re Solodyn (Minocycline
  Hydrochloride) Antitrust Litig., No.14-md-02503, 2017 WL 4621777, at *22 (D. Mass. Oct. 16,
  2017); In re Lidoderm Antitrust Litig., No. 14-md-2521, 2017 WL 679367 (N.D. Cal. Feb. 21,
  2017); In re Nexium (Esomeprazole) Antitrust Litig., 296 F.R.D. 47 (D. Mass. 2013) (“Nexium”);
  In re Neurontin Antitrust Litig., MDL No., 1479, 2011 WL 286118 (D.N.J. Jan. 25, 2011); Am.
  Sales Co. v. SmithKline Beecham Corp., 284 F.R.D. 127 (E.D. Pa. 2010) (“Flonase”); In re
  Wellbutrin SR Direct Purchaser Antitrust Litig., No. 04-cv-5525, 2008 WL 1946848 (E.D. Pa.
  May 2, 2008) (“Wellbutrin SR”); Teva Pharms. USA, Inc. v. Abbott Labs., 252 F.R.D. 213 (D.
  Del. 2008) (“TriCor”); In re Relafen Antitrust Litig., 218 F.R.D. 337 (D. Mass. 2003)
  (“Relafan”); In re DDAVP Direct Purchaser Antitrust Litig., 05-cv-2237, 2011 WL 12627961
  (S.D.N.Y. Aug. 15, 2011); In re Metoprolol Succinate Direct Purchaser Antitrust Litig., No. 06-
  cv-052, 2011 WL 13097266 (D. Del. Nov. 16, 2011). Courts have also certified classes of direct
  purchasers in analogous antitrust cases alleging that brand companies suppressed competition
  from less expensive rivals. See, e.g., Meijer, Inc. v. Abbott Labs., No. 07-cv-985, 2008 WL
  4065839 (N.D. Cal. Aug. 27, 2008) (certifying class challenging market exclusion of less-
  expensive drugs) (“Norvir”); Nexium, 296 F.R.D. at 60; In re Prograf Antitrust Litig., 2013 WL
  2395083 (D. Mass. April 23, 2013) (“Prograf”) (certifying class of direct purchasers alleging
  brand company engaged in anticompetitive behavior to unlawfully delay generic competition).



                                                     5
Case 2:18-md-02836-RBS-DEM Document 373 Filed 07/15/19 Page 7 of 34 PageID# 5935




  case, where direct purchasers alleged that the brand manufacturer of the drug Celebrex

  fraudulently obtained a patent for its drug Celebrex.18

          The Fourth Circuit recognizes that “federal courts should ‘give Rule 23(a) a liberal rather

  than a restrictive construction, adopting a standard of flexibility in application which will in the

  particular case best serve the ends of justice for the affected parties and . . . promote juridical

  efficiency.’”19 Court decisions certifying classes of direct purchasers of pharmaceutical products

  challenging suppression of generic competition supply a compelling blueprint for certification

  here. Those decisions involve essentially the same proposed class, some of the same proposed

  class representatives and counsel, and analogous fact patterns, legal claims, and relief sought. As

  detailed below, the proposed Direct Purchaser Settlement Class satisfies the requirements of

  Rules 23(a) and (b).20 Accordingly, certification is appropriate.

          1.     The Direct Purchaser Settlement Class satisfies all Rule 23(a) requirements.

          Rule 23(a) requires: (1) the class is so numerous as to make joinder of all members

  impracticable; (2) there exist questions of fact or law common to the class; (3) the representative

  parties’ claims or defense are typical of those of the class; and (4) the representative parties –

  plaintiffs and counsel – will fairly and adequately protect the class’s interests. Direct Purchaser

  Class Plaintiffs satisfy these requirements.




     18
        See, e.g., In re Celebrex, 2017 WL 3669604 at *17-18; In re Celebrex, 2:14-cv-361 (ECF
  No. 615
     19
        Gunnells v. Healthplan Servs., Inc., 348 F.3d 417, 424 (4th Cir. 2003) (quoting In re A.H.
  Robins Co., Inc., 880 F.2d 709, 740 (4th Cir. 1989)).
     20
        Settlement classes must meet Rule 23’s requirements for certification other than as to
  manageability. See Amchem Prod., Inc. v. Windsor, 521 U.S. 591, 619-620 (1997).



                                                     6
Case 2:18-md-02836-RBS-DEM Document 373 Filed 07/15/19 Page 8 of 34 PageID# 5936




                 a.      The widely dispersed Direct Purchaser Settlement Class members
                         makes joinder impractical.

          Regarding numerosity, the Fourth Circuit instructs that “[n]o specified number is needed

  to maintain a class action”21 and has upheld the certification of classes as few as 18 class

  members even when those class members were all located in the same area.22 Joinder is generally

  impracticable where the Class includes 40 or more members,23 and courts have certified far

  smaller classes in similar cases, including in this Court.24 The proposed Class here includes

  seventy-one (71) members,25 easily meeting these thresholds.

          Joinder is also impracticable here because the proposed class is geographically dispersed

  throughout the country.26 As one court in this District has made clear, where, as here, “class

  members are not centrally located” and reside in multiple states, as here, “[t]his factor weighs in




     21
           Brady v. Thurston Motor Lines, 726 F.2d 136, 145 (4th Cir. 1984) (quoting Cypress v.
  Newport News Gen. & Nonsectarian Hosp. Ass’n., 375 F.2d 648, 653 (4th Cir. 1967)).
       22
           Cypress, 375 F.2d at 653.
       23
           E.g., Peoples v. Wendover Funding, Inc., 179 F.R.D. 492, 497 (D. Md. 1998)
  (“[G]enerally, courts find classes of at least 40 members sufficiently large to satisfy the
  impracticability requirement.”).
       24
          In re Celebrex, 2017 WL 3669604, at *17 (finding a class of 32 direct drug purchasers
  sufficiently numerous); Nexium, 296 F.R.D. at 51 (24-29 members); Prograf, 2013 WL 2395083,
  at *1 (25 members); Wellbutrin XL, 2011 WL 3563385, at *3-4 (33 members); Flonase, 274
  F.R.D. at 133 (33 members); Meijer, Inc. v. Warner Chilcott Holdings Co. III, Ltd., 246 F.R.D.
  293, 305-06 & n.14 (D.D.C. 2007) (“Ovcon”) (30 members); see also Fangman v. Genuine Title,
  LLC, No. 14-cv-81, 2016 WL 6600509, at *8 (D. Md. Nov. 8, 2016) (A “class consisting of as
  few as 25 to 30 members raises the presumption that joinder would be impractical.”) (citation
  and quotations omitted)).
       25
           Sobol Decl. Ex. 5, (Declaration of Lynette Hilton, Ph.D., July 15, 2019), at ¶ 38, n72.
       26
           Id., Ex. 5 (list of 71 class members); see Celebrex, 2017 WL 3669604, at *10 (“the class of
  thirty-two direct purchasers is comprised of companies . . . spread across the United States and
  Puerto Rico. Such geographic dispersion regularly weighs in favor of an impracticability finding”).
  Solodyn, 2017 WL 4621777, at *5 (widespread “geographic dispersion” “suggests joinder is
  impracticable, even when putative class members are corporate entities.”)



                                                   7
Case 2:18-md-02836-RBS-DEM Document 373 Filed 07/15/19 Page 9 of 34 PageID# 5937




  favor of finding numerosity because the nationwide dispersion makes joinder of all plaintiffs an

  unwieldy prospect.”27

          In addition, joinder here is impracticable because “direct purchasers sometimes may

  refrain from bringing a treble-damages suit for fear of disrupting relations with their suppliers.”28

  Retaliation against plaintiffs has occurred in pharmaceutical antitrust class cases.29

          Finally, to the extent that members of the class must be “clearly ascertainable,”30 they are

  here.31 The requirements of Rule 23(a)(1) are therefore satisfied.

                 b.       The present case involves issues of law and fact that are common to
                          the Direct Purchaser Settlement Class.

          Rule 23(a)(2) requires questions of law or fact common to the class.32 “A common

  question is one that can be resolved for each class member in a single hearing” and does not

  “turn on a consideration of the individual circumstances of each class member.”33 Rule 23(a)(2)

  does not require that every question of fact and law be common to the class. Rather, a class’s

  claims must involve “a common contention . . . of such a nature that it is capable of classwide

  resolution” and it should have the capacity to “generate common answers apt to drive the




     27
          Milbourne v. JRK Residential Am., LLC, No. 12-cv-861, 2014 WL 5529731, at *5 (E.D.
  Va. Oct. 31, 2014) (noting that “the size of the proposed class, numbering 43, also weighs in
  favor of finding numerosity”).
       28
          Ill. Brick, 431 U.S. at 746.
       29
          See, e.g., Rochester Drug Coop., Inc. v. Braintree Labs., 796 F. Supp. 2d 560, 567 (D. Del.
  2011) (“[T]here is no dispute that defendant at bar terminated its business relationship with
  plaintiffs specifically as a result of plaintiffs’ pursuit of [pharmaceutical antitrust]
  litigation . . . .”).
       30
          In re Delta/AirTran Baggage Fee Antitrust Litig., 317 F.R.D. 675, 679 (N.D. Ga. 2016)
  (quoting Little v. T-Mobile USA, Inc., 691 F.3d 1302, 1304 (11th Cir. 2012)).
       31
          See Sobol Decl., Ex. 5 (Hilton Decl.), Ex. 5 (listing 71 Direct Purchaser Settlement Class
  members).
       32
          Wal-Mart Stores, Inc. v. Dukes, 564 U.S. 338, 350 (2011).
       33
          Thorn v. Jefferson–Pilot Life Ins. Co., 445 F.3d 311, 319 (4th Cir.2006).



                                                    8
Case 2:18-md-02836-RBS-DEM Document 373 Filed 07/15/19 Page 10 of 34 PageID# 5938




   resolution of the litigation.”34 Demonstrating commonality does not require proof that the

   putative class will prevail on whatever common questions it identifies. “Certification is only

   concerned with the commonality (not the apparent merit) of the claims . . . .”35

           Courts in this district observe “[g]enerally, antitrust plaintiffs are found to have satisfied

   this element in their complaint as an allegation of conspiracy or monopolization will generally be

   treated as a ‘central’ or ‘single overriding’ issue or, ‘common nucleus of operative fact’

   sufficient to establish a common question.”36 In this case, as in all antitrust cases alleging

   delayed generic entry, all class members allege injury due to the same misconduct.37

                   c.      Direct Purchaser Settlement Class’ claims are typical.

           Rule 23(a)(2) also requires typicality. “A plaintiff’s claim is typical if it arises from the

   same event, practice, or course of conduct that gives rise to the claims of other class members,

   and if the plaintiff’s claim is based on the same legal theory as those of the other members.”38

   The typicality requirement does not require named plaintiffs’ claims be “identical to” or “co-



      34
          Wal-Mart, 564 U.S. at 350 (quoting Richard A. Nagareda, Class Certification in the Age of
   Aggregate Proof, 84 N.Y.U. L. Rev. 97, 132 (2009)).
       35
          Brown v. Nucor Corp., 576 F.3d. 149, 152 (4th Cir. 2009) (quoting Lilly v. Harris-Teeter
   Supermarket, 720 F.2d 326, 332-33 (4th Cir. 1983)).
       36
          Brown v. Cameron-Brown Co., 92 F.R.D. 32, 38 (E.D. Va. 1984); see Ballard v. Blue
   Shield of S. W. Va., Inc., 543 F.2d 1075, 1080 (4th Cir. 1976) (“Class actions are frequently
   maintained in antitrust cases because of the many questions of law and fact that are common to
   the members of the class.”)
       37
          See, e.g., Wellbutrin XL, 2011 WL 3563385, at *4 (direct purchaser class members’ claims
   depended on common issues, e.g., whether “defendants engaged in a scheme to delay the entry
   of less expensive generic versions” resulting in delayed generic entry); Wellbutrin SR, 2008 WL
   1946848, at *2 (similar); TriCor, 252 F.R.D. at 225 (similar); K-Dur, 2008 WL 2699390, at *4-5
   (similar); Nifedipine, 246 F.R.D. at 368-69 (similar); Ovcon, 246 F.R.D. at 300 (similar);
   Premarin, 225 F.R.D. at 213 (similar); Relafen, 218 F.R.D. at 342 (similar); In re Buspirone
   Patent & Antitrust Litig., 210 F.R.D. 43, 57 (S.D.N.Y. 2002) (“Buspirone”); In re Cardizem CD
   Antitrust Litig., 200 F.R.D. 297 , 303-04(E.D. Mich. 2001) (similar).
       38
          Velasquez-Monterrosa v. Mi Casita Restaurants, No. 5:14-cv-448, 2016 WL 1703351, at
   *5 (E.D.N.C. Apr. 27, 2016) (citation omitted).



                                                      9
Case 2:18-md-02836-RBS-DEM Document 373 Filed 07/15/19 Page 11 of 34 PageID# 5939




   extensive with” those of the class.39 The typicality requirement “has been liberally construed by

   courts . . . [and] in the antitrust context, typicality will be established by plaintiffs and all class

   members alleging the same antitrust violations by defendants.”40

            All courts in similar delayed generic competition cases have found the typicality prong

   met because, as here, plaintiffs asserted that defendants’ conduct had delayed generic

   competition, and sought overcharges for themselves and the class.41

                   d.      There are no conflicts and Direct Purchaser Class counsel are
                           experienced in complex antitrust class litigation.

            Rule 23(a)(4) requires adequacy of representation. “This inquiry ‘serves to uncover

   conflicts of interest between named parties and the class they seek to represent.’”42

            To meet its burden, “‘the moving party must show first that the interests of the

   representative party will not conflict with the interests of any of the class members, and second,

   that counsel chosen by the representative party is qualified, experienced and able to vigorously

   conduct the proposed litigation.’”43 Direct Purchaser Class Plaintiffs meet both of these criteria

   and satisfy the adequacy of representation requirement.




       39
          Nat’l Constructors Ass’n v. Nat’l Elec. Contractors Ass’n, 498 F. Supp. 510, 545 (D. Md.
   1980) (quoting In re Four Seasons Sec. Laws Litig., 59 F.R.D. 667, 681 (W.D. Okl. 1973), rev’d
   on other grounds, 502 F.2d 834 (10th Cir. 1974)).
       40
          In re Titanium Dioxide Antitrust Litig., 284 F.R.D. 328, 339 (D. Md. 2012) (internal
   quotations and citations omitted).
       41
          E.g., Wellbutrin XL, 2011 WL 3563385, at *4; TriCor, 252 F.R.D. at 226; Wellbutrin SR,
   2008 WL 1946848, at *3; K-Dur, 2008 WL 2699390, at *6; Nifedipine, 246 F.R.D. at 368-69;
   Ovcon, 246 F.R.D. at 301-02; Relafen, 218 F.R.D. at 343; Buspirone, 210 F.R.D. at 57;
   Cardizem, 200 F.R.D. at 304-05.
       42
          In re Celebrex, 2017 WL 3669604, at *12 (quoting Amchem Prod., Inc., v. Windsor, 521
   U.S. 591, 625 (1997)).
       43
          Relafen, 218 F.R.D. at 343 (quoting Andrews v. Bechtel Power Corp., 780 F.2d 124, 130
   (1st Cir. 1985)).



                                                      10
Case 2:18-md-02836-RBS-DEM Document 373 Filed 07/15/19 Page 12 of 34 PageID# 5940




                          (1)     Absence of conflict.

           Under Rule 23(a)(4), any potential conflict ““must be more than merely speculative or

   hypothetical,”’ but rather go “to the heart of the litigation.”44 Where a defendant’s actions form

   the basis of the antitrust claim, “named plaintiffs and their counsel have the same core objectives

   as would absent class members.”45 In this case, as in similar prior cases, “because Hanover Shoe

   sets the amount of the overcharge as direct purchasers’ damages, all of the class members have

   the same financial incentive for purposes of the litigation – i.e., proving that they were

   overcharged and recovering damages based on that overcharge.”46

            Direct Purchaser Class Plaintiffs satisfy the adequacy of representation requirement of

   Rule 23(a)(4) because “all class members have the right to pursue overcharge damages, they

   have the same incentive to do so, and there is no conflict among class members allegedly harmed

   by the same antitrust violation.”47

                          (2)     Qualifications of counsel

           The Court previously entered an order appointing Hagens Berman Sobol Shapiro LLP

   (HBSS) as Interim Co-Lead Class Counsel for Direct Purchaser Plaintiffs pursuant to Rule 23(g),




      44
          Gunnells, 348 F.3d at 430 (quoting 5 Moore's Federal Practice § 23.25[4][b][ii] (2002); see
   also Ward v. Dixie Nat. Life Ins. Co., 595 F.3d 164, 180 (4th Cir. 2010) (“A conflict is not
   fundamental when, as here, all class members ‘share common objectives and the same factual
   and legal positions [and] have the same interest in establishing the liability of [defendants].”’)
   (quoting Gunnells, 348 F.3d at 431); Soutter v. Equifax Info. Servs., LLC, 307 F.R.D. 183, 213
   (E.D. Va. 2015).
       45
          In re Carbon Black Litig., MDL No. 1453, 2005 WL 102966, at *14 (D. Mass. Jan. 18,
   2005) (citation omitted).
       46
          K-Dur, 686 F.3d at 223 (citing 7A Charles Alan Wright, Arthur R. Miller & Mary Kay
   Kane, Federal Practice and Procedure § 1768 (3d ed. 2005); see also Warfarin, 391 F.3d at 532.
       47
          Wellbutrin SR, 2008 WL 1946848 at *6; see also Relafen, 218 F.R.D. at 343 (“Louisiana
   Wholesale asserts claims typical of those of the class, claiming similar injuries, suffered during
   the same period and arising from the same conduct.”).



                                                    11
Case 2:18-md-02836-RBS-DEM Document 373 Filed 07/15/19 Page 13 of 34 PageID# 5941




   (d)(1)(C), and (d)(1)(E).48 Since then, HBSS – which has extensive experience prosecuting

   pharmaceutical antitrust cases like this49 – has worked harmoniously and efficiently with other

   counsel for the Direct Purchaser Class Plaintiffs. Together, these firms have extensive experience

   in antitrust class actions, showing time and again that they treat their fiduciary duties toward

   absent class members with the utmost seriousness.50 One or more of these firms, and/or the

   individual lawyers prosecuting this case, has served as lead or co-lead counsel for purchaser

   classes in virtually all of the pharmaceutical antitrust actions cited in this submission, including,

   but not limited to, Celebrex, Solodyn, Lidoderm, Nexium, Neurontin, Flonase, K-Dur, Wellbutrin

   SR, Wellbutrin XL, Relafen, and others.

           Direct Purchaser Class Plaintiffs request, under Rule 23(g), to have HBSS serve in the

   same capacity once the Direct Purchaser Settlement Class has been certified. This Court has

   already witnessed first-hand. HBSS is well-qualified and satisfies the standards of Rules

   23(a)(4) and 23(g).

           2.     The Direct Purchaser Settlement Class satisfies all Rule 23(b)(3)
                  requirements.

           Rule 23(b)(3) requires that: (1) common questions of law or fact predominate over

   individual questions and (2) a class action is superior to other available methods of adjudication.

   The Direct Purchaser Settlement Class satisfies both requirements here.




      48
          See ECF No. 105.
      49
          See, e.g., Wellbutrin XL, 2011 WL 3563385 at *5 (finding class counsel Hagens Berman
   Sobol Shapiro LLP “well-qualified”: “The plaintiff’s counsel are well-qualified to represent the
   proposed class in this case. They have extensive experience in similar class actions involving
   delayed generic competition. The plaintiff’s counsel also have vigorously and capably
   prosecuted this action.”) (citations omitted); Prograf, 2013 WL 2395083 at *2 (finding class
   counsel, Hagens Berman Sobol Shapiro LLP, “well-qualified”);
       50
          See Sobol Decl. Ex. 7 (HBSS Boston Office Resume).



                                                    12
Case 2:18-md-02836-RBS-DEM Document 373 Filed 07/15/19 Page 14 of 34 PageID# 5942




                   a.      Common questions of law or fact predominate over individual
                           questions

            Predominance is “a test readily met in certain cases alleging . . . violations of the antitrust

   laws.”51 Predominance requires that “questions common to the class predominate, not that those

   questions will be answered, on the merits, in favor of the class.”52 “[T]he office of a Rule

   23(b)(3) certification ruling is not to adjudicate the case; rather, it is to select the ‘metho[d]’ best

   suited to adjudication of the controversy ‘fairly and efficiently.’”53

            The Supreme Court has explained that “Rule 23(b)(3) . . . does not require a plaintiff

   seeking class certification to prove that each ‘elemen[t] of [her] claim [is] susceptible to

   classwide proof’” but rather that “common questions ‘predominate over any questions affecting

   only individual [class] members.’”54 “[C]ommon liability issues such as conspiracy or

   monopolization have, almost invariably, been held to predominate over individual issues.”55 At

   class certification, “[p]laintiffs need only show by a preponderance of the evidence that these

   elements are ‘capable of proof at trial through evidence that is common to the class rather than

   individual to its members.’”56


       51
          Cordes & Co. Fin. Servs., Inc. v. A.G. Edwards & Sons, Inc., 502 F.3d 91, 108 (2d Cir.
   2007) (quoting Amchem, 521 U.S. at 625).
       52
          Amgen Inc. v. Connecticut Ret. Plans & Tr. Funds, 568 U.S. 455, 460 (2013); see also id.
   (plaintiffs’ claims “will prevail or fail in unison,” as required by Rule 23(b)(3)).
       53
          Id.
       54
          Id. at 469 (quoting Fed. R. Civ. P. 23(b)(3) (emphasis in original)).
       55
          6 Hubert Newberg & Alba Conte, Newberg on Class Actions § 18.25 (3d ed. 1992); see
   also id. at § 18.29 (“[T]he monopolization issue is likely to predominate within the meaning of
   Rule 23(b)(3).”); 7B Alan Wright, Arthur R. Miller & Mary Kay Kane, Federal Practice &
   Procedure § 1781 (2004) (“[W]hether a conspiracy exists is a common question that is thought
   to predominate over the other issues in the case”).
       56
          Titanium Dioxide, 284 F.R.D. at 344 (quoting In re Hydrogen Peroxide Antitrust Litig.,
   552 F.3d 305 (3d Cir.. 2008)) (emphasis added); In re Static Random Access Memory (SRAM)
   Antitrust Litig., 264 F.R.D. 603, 612 (N.D. Cal. 2009) (“On a motion for class certification, the
   Court only evaluates whether the method by which plaintiffs propose to prove class-wide impact
   could prove such impact, not whether plaintiffs in fact can prove class-wide impact.” (quoting In



                                                      13
Case 2:18-md-02836-RBS-DEM Document 373 Filed 07/15/19 Page 15 of 34 PageID# 5943




          The Court has a “duty to take a ‘close look’ at whether common questions predominate

   over individual ones.”57 That “close look” shows that, as in every prior case alleging suppressed

   generic drug competition,58 the predominance standard is met here as to every element of the

   direct purchasers’ claims: (1) violation of the antitrust laws; (2) impact; and (3) damages.

                          (1)    Proof of antitrust violations uses predominantly common
                                 evidence.

          Direct Purchaser Class Plaintiffs allege that Glenmark/Par conspired and entered into

   agreements with Merck to unreasonably restrain trade in violation of Section 1 of the Sherman

   Act.59 The Section 1 claims at issue are governed by the “rule of reason,”60 and require proof of:

   “(1) the existence of a contract, combination or conspiracy among two or more separate entities

   that (2) unreasonably restrains trade and (3) affects interstate and foreign commerce.” 61

          Proof of the unlawful conspiracy “relates solely to Defendants’ conduct” and does “not

   vary among class members.”62 Direct Purchaser Class Plaintiffs allege that Merck and

   Glenmark/Par entered into unlawful pay-for-delay agreements that had the intent and effect of



   re Magnetic Audiotape Antitrust Litig., No. 99 Civ 1580, 2001 WL 619305, at *4 (S.D.N.Y. June
   6, 2001))); see also K-Dur, 686 F.3d at 222 (“[F]or certification plaintiff need not prove antitrust
   injury actually occurred.”); DRAM, 2006 WL 1530166, at *9 (“Plaintiffs need only advance a
   plausible methodology to demonstrate that antitrust injury can be proven on a class-wide
   basis.”).
       57
          Comcast Corp. v. Behrend, 569 U.S. 27, 34 (2013) (quoting Amchem, 521 U.S. at 615).
       58
          See supra note 41.
       59
          Complaint ¶¶4, 324-333.
       60
          FTC v. Actavis, Inc., 133 S. Ct. 2223, 2227 (2013).
       61
          Thompson Everett, Inc. v. Nat'l Cable Advert., L.P., 850 F. Supp. 470, 479 (E.D. Va.
   1994), aff'd, 57 F.3d 1317 (4th Cir. 1995) (citation omitted).
       62
          In re Lorazepam & Clorazepate Antitrust Litig., 202 F.R.D. 12, 29 (D.D.C. 2001) (citation
   omitted); see also In re Celebrex, 2017 WL 3669604, at *13 (“Courts deciding whether to certify
   a class in delayed-entry cases like this one frequently find that common questions of fact and law
   will predominate when there has been an alleged violation of antitrust law.…. And in fact, as is
   true in this case, predominance of common issues in determining antitrust violations is rarely
   contested.”) (citations omitted).



                                                   14
Case 2:18-md-02836-RBS-DEM Document 373 Filed 07/15/19 Page 16 of 34 PageID# 5944




   delaying entry of generic Zetia into the market. They further allege that this conduct wrongfully

   maintained Merck’s monopoly power in the market for ezetemibe by (a) impairing generic Zetia

   competition, and thereby (b) forcing direct purchasers to buy more-expensive branded Zetia

   rather than substituting less-expensive (but essentially identical) AB-rated generic versions of

   Zetia, paying more for generic Zetia, and/or obtaining lower prices for branded Zetia once it

   faced unimpaired generic competition.63

            If class members pursued this case individually, each would have to prove the same

   course of conduct, using the same documents and witnesses. Predominance is therefore satisfied

   on the issue of antitrust violation.64

                           (2)     Proof of antitrust impact uses predominantly common
                                   evidence.

            Antitrust injury, or impact, requires a showing of “some damage” due to a defendant’s

   antitrust violations.65 “‘[O]n a motion for class certification, the Court only evaluates whether




       63
          Complaint ¶¶4, 324-333.
       64
          See TriCor., 252 F.R.D. at 228 (“[T]he court finds that each putative class member, had
   they pursued their claims individually, would have been required to prove identical facts, such as
   defendants’ monopoly power, exclusionary scheme, effect on interstate commerce, conspiracy,
   and unreasonable restraint of trade. Therefore, these common issues predominate over any
   individual issues relating to proof of an antitrust violation”); see also Flonase, 274 F.R.D. at 135
   (“Direct Purchasers’ Section 2 claim requires proof of GSK’s actions and intent. Such proof will
   necessarily be class-wide – GSK’s actions did not vary with respect to individual direct
   purchasers, aside from the price charged. . . .”); In re K-Dur Antitrust Litig., No. 01-cv-1652,
   2008 WL 2660723, at *8 (D.N.J. Mar. 27, 2008) (“[c]ourts routinely find that proof of a
   violation of the antitrust law focuses on the defendants’ conduct and not on the conduct of
   individual class members”); In re Nifedipine Antitrust Litig., 246 F.R.D. 365, 369 n.5
   (D.D.C.2007) (“[w]hether [defendants’ actions] constituted a ‘conspiracy’ . . . is an issue
   common to all prospective plaintiffs”) (predominance standard satisfied); Ovcon, 246 F.R.D. at
   308 (“the Court notes that because the alleged violation here relates solely to Defendants’
   conduct[,] proof for this issue will not vary among class members”) (citations, quotation, and
   alterations omitted) (predominance standard satisfied).
       65
          Zenith Radio Corp. v. Hazeltine Research, 395 U.S. 100, 114, n.9 (1969).



                                                   15
Case 2:18-md-02836-RBS-DEM Document 373 Filed 07/15/19 Page 17 of 34 PageID# 5945




   the method by which plaintiffs propose to prove classwide impact could prove such impact, not

   whether plaintiffs in fact can prove class-wide impact.”’66

           Direct Purchaser Class Plaintiffs allege injury here (as in all prior generic suppression

   cases) in the form of overcharges.67 Direct Purchaser Class Plaintiffs allege that, absent

   Defendants’ wrongful conduct, unimpaired generic Zetia competition would have occurred

   beginning in December 2011 and as a result of this unimpaired generic Zetia competition, the

   class would have paid less for its purchases of ezetimibe (a) by substituting less-expensive

   generic ezetimibe for more-expensive branded Zetia, and/or paying less for generic Zetia; and/or

   (b) by receiving greater discounts on their remaining purchases of branded Zetia (i.e., by paying

   less for branded Zetia). Direct Purchaser Class Plaintiffs allege that all or nearly all class

   members were injured because absent Defendants’ conduct all or nearly all class members would

   have paid less for their purchases of ezetimibe.

           Dr. Lynette Hilton, an economist experienced in delayed generic entry cases, has

   concluded that (1) Defendants’ allegedly unlawful conduct, if proven, had a direct, market-wide

   effect on ezetimibe prices generally (i.e., maintaining the prices above the level that would have

   obtained absent Defendants’ allegedly unlawful conduct), and (2) all or nearly all members of

   the Direct Purchaser Settlement Class would have paid less for their purchases of ezetimibe

   absent Defendants’ allegedly unlawful conduct.68



      66
          SRAM, 264 F.R.D. at 612 (citation omitted); see also K-Dur, 686 F.3d at 222 (“for
   certification plaintiff need not prove antitrust injury actually occurred”); Relafen, 218 F.R.D. at
   344-346; Nexium, 296 F.R.D. at 31; Prograf, 2013 WL 2395083 at *3.
       67
          See Hanover Shoe, Inc. v. United Machinery Corp., 392 U.S. 481, 489 (1968) (“[W]hen a
   buyer shows that the price paid by him for materials purchased for use in his business is illegally
   high and also shows the amount of the overcharge, he has made out a prima facie case of injury
   and damage within the meaning of § 4”).
       68
          Sobol Decl., Ex. 5 (Hilton Decl.) at ¶¶ 7, 36-40.



                                                      16
Case 2:18-md-02836-RBS-DEM Document 373 Filed 07/15/19 Page 18 of 34 PageID# 5946




           In her declaration, Dr. Hilton sets forth several types of evidence, all of which is common

   to the class, that both independently and in combination support her conclusion that all or nearly

   all members of the proposed class incurred at least some overcharges from impaired generic

   Zetia entry and competition, and therefore suffered antitrust injury.69

           First, Dr. Hilton reviews the extensive body of empirical economic research

   demonstrating that generic products are both substantially less expensive than brands and rapidly

   substituted for their brand counterparts.70 This research demonstrates that unconstrained generic

   competition reduces prices paid primarily because AB-rated generics are priced substantially

   lower than their branded counterparts and quickly capture unit sales formerly enjoyed by the

   brand, because brand manufacturers launched their own “authorized generics” to compete on

   price and may offer brand discounts to retain purchasers following generic entry, and because the

   generic prices are lower with more generic competitors on the market.71 This research, all

   common and class-wide in nature, further shows the competitive effects of unimpaired generic

   entry and is strong evidence of the class-wide antitrust impact of Defendants’ alleged conduct at

   issue here.

           Second, Dr. Hilton points to contemporaneous forecasting documents, prepared for

   business purposes by each of the Defendants, and by other generic manufacturers, which support

   the Direct Purchaser Class Plaintiffs’ allegations that, with unimpaired generic competition,

   generic Zetia would be priced lower than branded Zetia, and would quickly capture most of the



      69
         Id. at ¶ 21.
      70
         Id. at ¶¶ 22-28 (citing for example: (1) a 2009 FTC Study that found generics captured
   between 72 and 85 percent of sales in the first six months; and (2) a 2010 FTC Study that
   concluded that generic penetration rate is 90 percent on average approximately one year after
   generic entry).
      71
         Id.



                                                    17
Case 2:18-md-02836-RBS-DEM Document 373 Filed 07/15/19 Page 19 of 34 PageID# 5947




   branded Zetia sales.72 These forecasts are market-wide evidence, common to all class members,

   that support Direct Purchaser Class Plaintiffs’ allegations that delaying generic entry impacts all

   or nearly all members of the class by preventing them from obtaining the substantial savings

   unimpaired generic competition would have caused.73

           Third, Dr. Hilton also considers what actually happened following the launch of generic

   Zetia, and following generic entry as allowed under the challenged agreements, starting in

   December, 2016.74 IMS data shows that the Class paid less for generic Zetia than for branded

   Zetia during Par’s first six months on the market, and paid even less for generic Zetia following

   generic entry by other generic manufacturers. The data also indicates that once generic entry

   occurred, the cost of branded Zetia also declined. 75

           Finally, Dr. Hilton points out that the Class members are all wholesalers or retailers who

   supplied branded or generic Zetia to broad cross-sections of customers, and concludes that,

   because class members supply broad cross-sections of customers, all or nearly all class members

   would have paid less for ezetimibe had generic competition not been impaired by Defendants’

   unlawful actions, including by substituting less-expensive generic Zetia purchases for the class’s

   purchases of more expensive brand Zetia and paying less for their purchases of generic Zetia.76

           These are precisely the kinds of common evidence that other courts in cases involving

   delayed generic drug entry have found sufficient to satisfy the plaintiffs’ burden to show class

   maintainability on the issue of antitrust impact.77 Because antitrust impact may be proven



      72
         Sobol Decl., Ex. 5 (Hilton Decl.) at ¶¶ 29-33.
      73
         Id. at ¶ 33.
      74
         Id. at ¶¶ 34-35, figure 2.
      75
         Id.
      76
         Id. at ¶ 38-40.
      77
         See, e.g., In re Celebrex, 2017 WL 3669604, at *15-16 ; Nexium, 296 F.R.D. at 55-58;



                                                    18
Case 2:18-md-02836-RBS-DEM Document 373 Filed 07/15/19 Page 20 of 34 PageID# 5948




   through evidence that is predominantly or entirely common to the class, and because the

   evidence shows that all or nearly all class members suffered antitrust impact from Defendants’

   alleged conduct, the Direct Purchaser Settlement Class meets the predominance standard here.

                          (3)    Direct Purchaser Class Plaintiffs can calculate damages on an
                                 aggregate basis at the appropriate time.

          Direct Purchaser Class Plaintiffs advance only one theory of antitrust impact: suppression

   of generic Zetia competition through alleged pay-for-delay agreements between Merck and

   Glenmark/Par. Direct Purchaser Class Plaintiffs’ expert can measure overcharges resulting from

   Defendants’ allegedly unlawful conduct on an aggregate, classwide basis. Dr. Hilton’s team at

   Econ One has developed similar damage calculations in a number of prior, similar cases, all

   using common evidence.78 Overcharge damages arise from the difference between the actual

   prices that Class members paid for ezetimibe and the prices the Class would have paid for

   ezetimibe had generic competition not been impaired.79

          Dr. Hilton explains that calculating aggregate Class damages on a formulaic basis, will

   utilize and rely only on evidence that is common to the Class.80 The ability to calculate


   Lidoderm, 2017 WL 679367, at *9; K-Dur, 686 F.3d at 220 (expert’s analysis that purchasers
   paid more due to delayed generic entry “satisfactorily explained [plaintiffs’] theory of impact”)
   (citation omitted); Wellbutrin SR, 2008 WL 1946848 , at *8, *42-43 (plaintiff’s expert relied
   upon “literature examining the impact of generic entry into the pharmaceutical market and
   analysis of public data collected on dispensation and purchases of prescription drugs”); TriCor,
   252 F.R.D. at 229-30 (“scholarly economic literature, governmental studies and empirical
   evidence analyzing the market wide effects of unfettered generic competition on the prices and
   market shares of both brand and generic drugs”); Ovcon, 246 F.R.D. at 308-10 (economic
   literature, generic projections and sales data); Nifedipine, 246 F.R.D. at 370 & n.10 (same);
   Premarin, 225 F.R.D. at 218 (same); Relafen, 218 F.R.D. at 343-46 (same); Buspirone, 210
   F.R.D. at 58 (same); Cardizem, 200 F.R.D. at 307-21 (same).
        78
           Sobol Decl., Ex. 5 (Hilton Decl.), at ¶¶ 41-48.
        79
           Id. at ¶ 44.
        80
           Id. at ¶48. Class certification is proper even if the class includes some uninjured members.
   See, e.g.; K-Dur, 686 F.3d at 221-22 (certification appropriate even if some class members might
   have “zero” or “negative” damages where “all (or virtually all) members of the proposed class”



                                                   19
Case 2:18-md-02836-RBS-DEM Document 373 Filed 07/15/19 Page 21 of 34 PageID# 5949




   aggregate Class damages using common evidence supports certification and a finding of

   predominance.81

                  b.         Class action treatment of the case is superior to other methods.

          The “superiority” requirement of Rule 23(b)(3) ensures that resolution by class action

   will “achieve economies of time, effort, and expense, and promote … uniformity of decision as

   to persons similarly situated, without sacrificing procedural fairness or bringing about other

   undesirable results.”82

          Certifying this settlement class is superior to any other method that may exist for

   resolving this case or controversy, as required by Rule 23(b)(3). Considerations of judicial

   efficiency favor concentrating this litigation in one forum. Allowing the Direct Purchaser

   Settlement Class to move forward in a settlement class action would (1) avoid congesting the



   were harmed); In re Cathode Ray Tube (CRT) Antitrust Litig., 308 F.R.D. 606, 616 (N.D. Ca.
   July 8, 2015) (“The mere ‘possibility or indeed inevitability’ of including a member in the class
   who ultimately, at the end of trial, turns out to lack standing does not prevent class
   certification.”) (quotation and citation omitted); In re Rubber Chems. Antitrust Litig., 232 F.R.D.
   346, 353 (N.D. Ca. Oct. 6, 2005) (“[F]or purposes of class certification, it is not necessary for
   Plaintiffs to show that every single class member was injured by the alleged price-fixing
   conspiracy.”); Norvir, 2008 WL 4065839, at *8 (“To proceed as a class action, Plaintiffs must be
   able to establish, predominantly with generalized evidence, that all (or nearly all) members of the
   class suffered damage as a result of Abbott’s alleged anti-competitive conduct.”) (emphasis
   added); Kohen v. Pac. Inv. Mgmt. Co. LLC, 571 F.3d 672, 677 (7th Cir. 2009) (“a class will often
   include persons who have not been injured by the defendant’s conduct. . . .“Such a possibility or
   indeed inevitability does not preclude class certification”) (citations omitted); DG v. Devaughn,
   594 F.3d 1188, 1198 (10th Cir. 2010) (“a class will often include persons who have not been
   injured by the defendant’s conduct”) (citation omitted).
       81
          See generally, Lidoderm, 2017 WL 679367, at *9-13.
       82
           Amchem Prods. v. Windsor, 521 U.S. 591, 615 (1997); see also Gunnells, 348 F.3d at 432
   (“[T]he size of class members’ recovery is hardly determinative of superiority.”); Smilow v.
   Southwestern Bell Mobile Sys., Inc. 323 F.3d 32, 41-42 (1st Cir. March 7, 2003) (“The policy at
   the very core of the class action mechanism is to overcome the problem that small recoveries do
   not provide the incentive for any individual to bring a solo action prosecuting his or her rights. A
   class action solves this problem by aggregating the relatively paltry potential recoveries into
   something worth someone's (usually an attorney’s) labor.”) (internal citations omitted).



                                                    20
Case 2:18-md-02836-RBS-DEM Document 373 Filed 07/15/19 Page 22 of 34 PageID# 5950




   courts with the need to repetitively adjudicate such actions; (2) prevent the possibility of

   inconsistent results; and (3) allow smaller class members an opportunity for redress they might

   otherwise be denied. This is consistent with the approach taken by all other courts in direct

   purchaser generic suppression cases.83

   B.        The proposed Settlement meets the standard for preliminary approval.

             Preliminary approval of a proposed class action settlement under Fed. R. Civ. P. 23(e) is

   the first step in a two-step process.84 At the preliminary approval stage, courts make an initial

   evaluation of the fairness of the settlement terms.85 Rule 23(e) instructs that a class action “may

   be settled…or compromised only with the [district] court’s approval.” The Rule requires the

   district court to “direct notice in a reasonable manner”86 to class members and make a “finding

   that [the settlement] is fair, reasonable, and adequate.” Thus, “the role of a court reviewing the

   proposed settlement of a class action under Fed. R. Civ. P. 23(e) is to assure that the procedures



        83
           See Lidoderm, 2017 WL 679367, at *13; Flonase, 274 F.R.D., at 137 (“because common
   questions predominate here, re-trying the case individually would leave all parties vulnerable to
   unfair inconsistencies”); Wellbutrin SR, 2008 WL 1946848, at *9 (“[i]n the instant case, denying
   certification would require each direct purchaser to file suit individually at the expense of
   judicial economy and litigation costs for each party”); TriCor, 252 F.R.D. at 231 (“[i]n the case
   at bar, denying certification would require each individual plaintiff to file suit individually, at the
   expense of judicial economy and litigation costs for each party”); K-Dur, 2008 WL 2699390, at
   *20-21 (finding that “resolution of these common issues in single action is a more efficient use
   of the Court’s and the parties’ resources than the alternative of potentially numerous additional
   individual actions”); Nifedipine, 246 F.R.D. at 371-72 (superiority established because “dozens
   of separate trials” featuring similar evidence would be inefficient); Ovcon, 246 F.R.D. at 313
   (class action superior because manageability problems absent and “the Court is at a loss to
   understand how” several individual actions would promote efficiency); Premarin, 225 F.R.D. at
   220 (superiority established where, inter alia, defendant would appear to benefit from resolving
   its liability in a single action).
        84
           Manual for Complex Litigation (Fourth) §21.632 (West 2004).
        85
           Id.
        86
           Fed. R. Civ. P. 23(e)(1); see also Winingear v. City of Norfolk, No. 2:12CV560, 2014 WL
   12526327, at *1 (E.D. Va. June 5, 2014) (“[Rule 23(e)] requires that class members receive
   notice of the settlement before the court approves it”).



                                                     21
Case 2:18-md-02836-RBS-DEM Document 373 Filed 07/15/19 Page 23 of 34 PageID# 5951




   followed meet the requirements of the Rule and comport with due process and to examine the

   settlement for fairness and adequacy.”87 While the district court is to assure that fairness of the

   settlement, “there is a strong initial presumption that the compromise is fair and reasonable.”88

            A hearing is neither necessary nor required under Fed. R. Civ. P. 23(e) at the preliminary

   approval stage. “In some cases,” the Manual for Complex Litigation explains, this initial

   evaluation can be made on the basis of information already known, supplemented as necessary

   by briefs, motions, or informal presentations by parties.”89

            In this circuit, the Jiffy Lube case provides district courts with a structure to evaluate both

   the fairness and the adequacy of class settlements. For fairness, the factors are “(1) the posture of

   the case at the time settlement was proposed; (2) the extent of discovery that had been

   conducted; (3) the circumstances surrounding the negotiations; and (4) the experience of

   counsel.”90 For adequacy, Jiffy Lube directs the district court to consider: “(1) the relative

   strength of the plaintiffs' case on the merits; (2) the existence of any difficulties of proof or

   strong defenses the plaintiffs are likely to encounter if the case goes to trial; (3) the anticipated

   duration and expenses of additional litigation; (4) the solvency of the defendants and the

   likelihood of recovery on a litigated judgment; and (5) the degree of opposition to the

   settlement.”91

            The considerations here, under the Federal Rules and Fourth Circuit precedent, counsel in

   favor of preliminary approval of the Settlement.




       87
         In re MicroStrategy, Inc. Sec. Litig., 148 F. Supp. 2d 654, 663 (E.D. Va. 2001).
       88
         South Carolina Nat'l Bank v. Stone, 139 F.R.D. 335, 339 (D.S.C. 1991).
      89
         Manual for Complex Litigation, § 21.632 at 382 (4th ed. 2005).
      90
         In re Jiffy Lube Securities Litig., 927 F.2d 155, 159 (4th Cir. 1991); see also In re The
   Mills Corp. Sec. Litig., 265 F.R.D. 246, 254 (E.D. Va. 2009) (adopting Jiffy Lube factors).
      91
         Id.


                                                      22
Case 2:18-md-02836-RBS-DEM Document 373 Filed 07/15/19 Page 24 of 34 PageID# 5952




          1.      Fairness

          The posture of the case at the time settlement was proposed. Although the Settlement

   with Par was reached contemporaneously with the formal addition of Par as a defendant, before

   the Direct Purchaser Class Plaintiffs’ added Par, they extensively investigated Par’s involvement

   in the alleged scheme, before adding Par as a defendant. Discovery from the non-settling

   defendants was well underway with approximately two million pages of documents having been

   produced, including documents relating to the distribution agreement between Par and

   Glenmark. Direct Purchaser Class Plaintiffs’ counsel engaged with counsel for Par on discovery

   issues well in advance of the Settlement. Par had already produced transactional data relating to

   the sale of the Par/Glenmark generic Zetia product. When Direct Purchaser Class Plaintiffs’

   counsel decided that they would seek leave to add Par as a defendant in this matter, an extensive

   round of negotiations, spanning a period of months, began between the parties. Those

   negotiations involved candid discussions about Par’s financial circumstances, the delay in

   litigation and trial that might occur upon the addition of Par, the scope of document discovery

   Par would provide, including custodians and search term application, and Par’s willingness and

   ability to provide one or more witnesses at trial of the claims against the remaining defendants.

          The extent of discovery conducted. In addition to the discovery obtained before the

   execution of the Settlement, including documents relating to the Par/Glenmark distribution

   agreement and transactional data, the terms of the Settlement include additional expedited

   discovery from Par, including documents, data and deposition testimony produced on an

   expedited basis. But Class Counsel had already obtained extensive discovery from Glenmark

   concerning Par’s distribution agreement before entering into the Settlement. From all

   defendants, by the time the Settlement was reached, Direct Purchaser Class Plaintiffs had




                                                   23
Case 2:18-md-02836-RBS-DEM Document 373 Filed 07/15/19 Page 25 of 34 PageID# 5953




   received more than two million pages of documents and were scheduling deposition dates of

   Merck and Glenmark current and former employees.

           The circumstances surrounding the negotiations. Negotiations with Par began after

   Direct Purchaser Class Plaintiffs provided Par’s counsel with a draft amended complaint that

   included Par as a defendant in the case. Par and Direct Purchaser Class Plaintiffs then engaged

   in discussions, primarily related to the provision of discovery by Par, that might avoid the delay

   in the litigation associated with adding Par as a defendant. Those negotiations spanned more

   than two months, included numerous phone conversations involving at least seven counsel for

   the Direct Purchaser Class Plaintiffs and three for Par at various times. Those discussions

   eventually evolved into settlement negotiations, resulting in the Settlement, which was resolutely

   negotiated by both sides and required numerous additional conferences to arrive at agreement.

           The experience of counsel in the area of antitrust class action litigation. Counsel for the

   Direct Purchaser Class Plaintiffs have significant experience in delayed generic entry cases.

   Counsel are well versed in both the prosecution and settlement of this type of antitrust litigation

   having been involved in many such cases for over fifteen years, including trial of such claims on

   behalf of a certified class.92 The Direct Purchaser Settlement Class is composed primarily of



      92
          Some or all of the attorneys in this case have been counsel of record in dozens of
   pharmaceutical antitrust direct purchaser class actions in which the courts have granted final
   approval of settlements between the parties. See, e.g., In re Celebrex, No. 2:14-cv-361 (E.D.
   Va.); In re Prograf Antitrust Litig., No. 11-md-2242 (D. Mass.) (final approval of settlement
   granted November 2, 2016); Mylan Pharm., Inc. v. Warner Chilcott Pub. Ltd. Co., No. 12-cv-
   3824 (E.D. Pa.) (January 28, 2015); In re Prandin Direct Purchaser Antitrust Litig., No. 10-cv-
   12141 (E.D. Mich.) (January 20, 2015); In re Skelaxin (Metaxalone) Antitrust Litig., No. 12-cv-
   83 (E.D. Tenn.) (September 24, 2014); In re Neurontin Antitrust Litig., No. 02-cv-1390 (D.N.J.)
   (July 31, 2014); In re Flonase Antitrust Litig., No. 08-cv-3149 (E.D. Pa.) (June 14, 2013); In re
   Wellbutrin XL Antitrust Litig., No. 08-cv-2431 (E.D. Pa.) (November 7, 2012); Rochester Drug
   Co-Op. v. Braintree Labs., Inc., No. 07-cv-142 (D. Del.) (May 31, 2012); In re DDAVP Antitrust
   Litig., No. 05-cv-2237 (S.D.N.Y.) (November 28, 2011); In re Wellbutrin SR Antitrust Litig., No.



                                                    24
Case 2:18-md-02836-RBS-DEM Document 373 Filed 07/15/19 Page 26 of 34 PageID# 5954




   many of the same wholesaler entities that composes the classes in prior cases, and no member of

   the class has objected to the adequacy of class counsel in prior settlements. Direct Purchaser

   Class Plaintiffs’ counsel have demonstrated throughout this litigation, and in similar antitrust

   litigation before this Court,93 that they are experienced, capable, and have prosecuted this case

   with vigor and commitment.

          2.      Adequacy

          The relative strength of the plaintiffs' case on the merits. The Direct Purchaser Class

   Plaintiffs believe that a jury could conclude that Par conspired with Glenmark and Merck to

   delay generic entry of Zetia.

          The existence of any difficulties of proof or strong defenses the plaintiffs are likely to

   encounter if the case goes to trial. Despite confidence in their ability to prove Par’s participation

   in the scheme to forestall generic entry, Par denies as much, and Direct Purchaser Class Plaintiffs

   acknowledge that there are hurdles to reaching a verdict and obtaining an enforceable judgment

   against Par. For one, proof of a conspiracy is challenging in any case, especially so in the

   antitrust context. As an alleged co-conspirator, Direct Purchaser Class Plaintiffs believe Par

   would not be able to recover as a direct purchaser under antitrust law by virtue of their purchases

   of generic Zetia. However, they anticipated Par and the non-settling defendants would raise the

   issue of Par’s purchases to question Direct Purchaser Class Plaintiffs’ standing as direct

   purchasers. Indeed, Merck recently filed a 12(b)(6) motion based, in part, on that very



   04-cv-5525 (E.D. Pa.) (November 21, 2011); Meijer, Inc. v. Abbott Labs., No. C 07-5985 (N.D.
   Cal.) (August 11, 2011); In re Nifedipine Antitrust Litig., MDL No. 1515 (D.D.C.) (January 31,
   2011); In re OxyContin Antitrust Litig., No. 04-md-1603 (S.D.N.Y.) (January 25, 2011); In re
   TriCor Antitrust Litig., No. 05-cv-340 (D. Del.) (April 24, 2009); Meijer, Inc. v. Warner Chilcott
   Holdings Co. III, Ltd., No. 05-cv-2195 (D.D.C.) (April 20, 2009).
      93
          See generally In re Celebrex., C.A. No. 2:14-cv-361 (E.D. Va.).



                                                    25
Case 2:18-md-02836-RBS-DEM Document 373 Filed 07/15/19 Page 27 of 34 PageID# 5955




   argument.94 Par’s agreement as part of the Settlement covenanting not to bring or assert claims or

   counterclaims against Merck or Glenmark (to be clear, the direct purchaser plaintiffs think no

   such claims exist) arising under the Sherman or Clayton Acts undercuts that theory. Finally, as

   detailed below, given Par’s financial status, Direct Purchaser Class Plaintiffs have concerns

   about whether any judgement against Par would ever be satisfied, or whether the risk of a

   potential bankruptcy might interfere with the progress toward trial of the claims against Merck

   and Glenmark.

           The anticipated duration and expenses of additional litigation. The litigation began a

   year-and-a-half ago and the parties have already spent significant time and energy in discovery.

   Continuing to pursue claims against Par in the ordinary course of litigation could add substantial

   time to the discovery and trial schedule. Such delay is avoided by Par’s agreement to the

   discovery called for under the Settlement on an expedited basis.

           The solvency of the defendants and the likelihood of recovery on a litigated judgment.

   Numerous news outlets have reported that Par’s parent company, Endo International plc, is

   facing mounting – and potentially debilitating, company-ending – liabilities. As one Bloomberg

   article put it, Endo (and in turn, Par) is “beset by patient lawsuits, regulatory challenges, and

   looming debt payments.”95 Endo’s year-end 2018 report states in no uncertain terms that it may

   not be solvent at the end of this litigation: “We have been, continue to be and may be the subject

   of lawsuits, product liability claims, other significant legal proceedings, government

   investigations or product recalls for which we may be unable to obtain or maintain insurance



      94
         See ECF No. 354, at *10-15.
      95
         Bloomberg, Everything That Could Go Wrong for this Drugmaker Did, January 26, 2018,
   available at: https://www.bloomberg.com/news/articles/2018-01-26/everything-that-could-go-
   wrong-for-this-drugmaker-did.



                                                    26
Case 2:18-md-02836-RBS-DEM Document 373 Filed 07/15/19 Page 28 of 34 PageID# 5956




   adequate to cover potential liabilities.”96 Endo’s possible inability to pay a potential judgment in

   this litigation and potential bankruptcy were factors considered in reaching Settlement.

             The degree of opposition to the settlement. If the Court preliminarily approves the

   Settlement and certifies the requested Direct Purchaser Settlement Class, notice will be provided

   to all class members by first class mail and be provided an opportunity to object to the

   Settlement, or opt-out if desired. Class Counsel does not anticipate any opposition.

   C.        The proposed form and manner of notice are appropriate.

             Rule 23(e)(1) provides that “[t]he court must direct notice in a reasonable manner to all

   class members who would be bound by the propos[ed settlement].” The proposed forms of notice

   and notice program here fully comply with due process and Rule 23.

             “All that the notice must do is fairly apprise the prospective members of the class of the

   terms of the proposed settlement so that class members may come to their own conclusions about

   whether the settlement serves their interests.”97 The proposed Notice, Sobol Decl. Ex. 4, does

   just that. It describes the proposed Settlement and its legal significance, providing a description

   of the Direct Purchaser Settlement Class, the procedural status of the litigation, and the terms of

   the proposed Settlement. It also outlines the court approval process and advises class members of

   their rights under Rule 23, including the right to opt out of the Direct Purchaser Settlement Class,

   or to remain in the class but object to and be heard as to the proposed Settlement’s

   reasonableness and fairness. The notice is substantially similar, in both form and substance, to




        96
          See Endo Form 10-K filed with the Securities and Exchange Commission for the year
   ended 2018, available at:
   https://www.sec.gov/Archives/edgar/data/1593034/000159303419000009/endp-
   12312018x10k.htm.
       97
          In re Outer Banks Power Outage Litig., No. 4:17-cv-141, 2018 WL 2050141, at *6
   (E.D.N.C. May 2, 2018) (citation and quotation omitted).


                                                      27
Case 2:18-md-02836-RBS-DEM Document 373 Filed 07/15/19 Page 29 of 34 PageID# 5957




   notices used in other direct purchaser generic delay cases and satisfies the notice requirements of

   Rule 23(e) and the due process requirements that must be met to bind each member of the class.

             Rule 23(c)(2)(B) requires “the best notice practicable under the circumstances, including

   individual notice to all members who can be identified through reasonable effort.” Here, because

   the Direct Purchaser Settlement Class is a finite group of businesses consisting of approximately

   seventy-one (71) members, identified from Par’s and non-settling defendants’ business records,

   individual direct mail notice is sufficient and practicable.98 Class Counsel will also post the

   notice and key litigation documents on a specially designated website.99

   D.        The Court should appoint RG/2 Claims as settlement administrator.

             Direct Purchaser Class Plaintiffs request the Court appoint RG/2 Claims Administration

   (“RG/2 Claims”) to oversee the administration of the Settlement, including disseminating notice

   to the class. Established in 2002, RG/2 is a full service class action notice and claims

   administrator, providing such services for a broad range of collective actions, including but not

   limited to antitrust, securities, consumer, and employment cases.100

   E.        The proposed schedule is fair and should be approved.

             Direct Purchaser Class Plaintiffs propose the following schedule for completing the

   approval process:

    Dissemination of Notices to the Class in the          Within 15 days of entry of the Order
    form and manner proposed                              preliminarily approving the Settlement

    Deadline for Class members to request                 No later than 45 days from the date on the
    exclusion from the Direct Purchaser                   Settlement Notice
    Settlement Class or object to the Settlement

        98
           In re NeuStar, Inc. Sec. Litig., No. 1:14-cv-885, 2015 WL 5674798, at *12 (E.D. Va. Sept.
   23, 2015) (approving notice by first class mail).
       99
          See Sobol Decl., Ex. 4, at §2 ([Proposed] Notice).
       100
           See Sobol Decl., Ex. 6 (Declaration of William W. Wikersham in Support of Direct
   Purchaser Class Notice Program).


                                                     28
Case 2:18-md-02836-RBS-DEM Document 373 Filed 07/15/19 Page 30 of 34 PageID# 5958




    Filing of Plaintiffs’ motion for final approval         30 days before the date set for the Fairness
    of the Settlement                                       Hearing

    Fairness Hearing                                        To Be Determined By the Court

              This proposal provides for sufficient time – 45 days – for class members to request

   exclusion from the Direct Purchaser Settlement Class or object to the Settlement.101 Any class

   member who timely objects to the Settlement may be heard at the fairness hearing.

   F.         The Court should stay all proceedings against Par in the MDL until the Settlement
              is finally approved.

              A stay of proceedings in this litigation is both necessary and appropriate.

              It is beyond dispute that “[t]his Court possesses the inherent authority to stay a matter in

   furtherance of judicial economy.”102 Or that “[c]ourts routinely exercise this power and grant[]

   stays when a pending nationwide settlement could impact the claims.”103 Indeed, courts have

   granted such stays under similar circumstances.104


        101
            King Drug Co. of Florence, Inc. v. Cephalon, Inc., No. 06-cv-1797, ECF No. 948, at ¶¶ 4,
   7 (E.D. Pa. Dec. 17, 2015) (30-day period approved in delayed generic competition case brought
   by direct purchasers); In re K-Dur Antitrust Litig., Order, Case No. 01-cv-1652, Doc. No. 887, at
   ¶¶ 2, 4 (D. N.J. Sept. 12, 2016) (same); DeJulius v. New Eng. Health Care Employees Pension
   Fund, 429 F.3d 935, 946 (10th Cir. 2005) (affirming a 32-day notice period and noting that
   “courts have found a notice scheme similar to the one in the instant case sufficient”).
        102
            Wince v. Easterbrooke Cellular Corp., 681 F. Supp. 2d 688, 692 (N.D.W. Va. 2010)
   (citing Landis v. North American Co., 299 U.S. 248, 254–55, 57 (1936) (“The power to stay
   proceedings is incidental to the power inherent in every court to control the disposition of the
   causes on its docket with economy of time and effort for itself, for counsel, and for litigants.
   How this can best be done calls for the exercise of judgment, which must weigh competing
   interests and maintain an even balance.”)).
        103
            Id. (collecting cases); see also In re Titanium Dioxide Antitrust Litig., No. CIV.A. RDB-
   10-0318, 2013 WL 5182093, at *6 (D. Md. Sept. 12, 2013) (ordering in an antitrust case that
   “[a]ll litigation proceedings shall remain stayed until this Court finally approves the Settlements
   and enters a final judgment . . . .”).
        104
            See, e.g., In re Vitamins Antitrust Litigation, No. MDL 1285, 2001 WL 856292, at *1-2
   (D.D.C. July 25, 2001) (where settlement agreement required the settling class plaintiffs to move
   “for a formal stay of proceedings,” the court granted the requested stay, recognizing it as
   “reasonable” and “routine[]”); see also Allen v. Dairy Farmers of Am., Inc., No. 5:09-cv-230,



                                                       29
Case 2:18-md-02836-RBS-DEM Document 373 Filed 07/15/19 Page 31 of 34 PageID# 5959




          The Court should likewise stay all proceedings against Par in this multi-district litigation

   except as may be necessary to effectuate the terms of the settlement agreement. The Direct

   Purchaser Class Plaintiffs have obtained discovery from Par that will enable not only the direct

   purchasers’ case, but all cases in this litigation, to proceed expeditiously and within the confines

   of the schedule just entered by the Court. There is therefore no risk of prejudice to any other

   party. Indeed, a stay will permit Par to focus on meeting its expedited discovery obligations

   under the current schedule.

                                        IV.     CONCLUSION


          For the foregoing reasons, the Direct Purchaser Class Plaintiffs respectfully request the

   Court grant this Motion. A proposed Preliminary Approval Order is submitted herewith for the

   Court’s consideration.105


   Dated: July 15, 2019                               /s/ William H. Monroe, Jr
                                                      William H. Monroe, Jr. (VSB No. 27441)
                                                      Marc C. Greco (VSB No. 41496)
                                                      Kip A. Harbison (VSB No. 38648)
                                                      Michael A. Glasser (VSB No. 17651)
                                                      GLASSER AND GLASSER, P.L.C.
                                                      Crown Center, Suite 600
                                                      580 East Main Street
                                                      Norfolk, VA 23510
                                                      Telephone: (757) 625-6787
                                                      Facsimile: (757) 625-5959
                                                      bill@glasserlaw.com
                                                      marcg@glasserlaw.com
                                                      kip@glasserlaw.com
                                                      michael@glasserlaw.com

                                                      Local Counsel for Direct Purchaser Plaintiffs
                                                      FWK Holdings, LLC, Rochester Drug
                                                      Cooperative, Inc., Cesar Castillo, Inc. and the

   2011 WL 1706778, *11 (D. Vt. May 4, 2011) (granting stay of all proceedings against settling
   defendant).
       105
           Sobol Decl., Ex. 3.


                                                    30
Case 2:18-md-02836-RBS-DEM Document 373 Filed 07/15/19 Page 32 of 34 PageID# 5960




                                                Proposed Direct Purchaser Class
                                                Thomas M. Sobol
                                                Kristen A. Johnson
                                                Edward Notargiacomo
                                                Hannah Schwarzschild
                                                Bradley Vettraino
                                                HAGENS BERMAN SOBOL SHAPIRO LLP
                                                55 Cambridge Parkway, Suite 301
                                                Cambridge, MA 02142
                                                Telephone: (617) 482-3700
                                                Facsimile: (617) 482-3003
                                                tom@hbsslaw.com
                                                kristenj@hbsslaw.com
                                                ed@hbsslaw.com
                                                hannahs@hbsslaw.com
                                                bradleyv@hbsslaw.com

                                                Lead Counsel for the Proposed Direct
                                                Purchaser Class

    John D. Radice                              Steve D. Shadowen
    RADICE LAW FIRM, P.C.                       Matthew C. Weiner
    475 Wall Street                             HILLIARD & SHADOWEN LLP
    Princeton, NJ 08540                         1135 W. 6th Street, Suite 125
    Tel.: (646) 245-8502                        Austin, TX 78703
    Fax: (609) 385-0745                         Tel.: (855) 344-3298
    jradice@radicelawfirm.com                   steve@hilliardshadowenlaw.com
                                                matt@hilliardshadowenlaw.com
    Joseph M. Vanek
    David P. Germaine                           Joseph H. Meltzer
    John P. Bjork                               Terence S. Ziegler
    Paul E. Slater                              KESSLER TOPAZ MELTZER & CHECK LLP
    Matthew T. Slater                           280 King of Prussia Road
    SPERLING & SLATER, P.C.                     Radnor, PA 19087
    55 W. Monroe, Suite 3200                    Telephone: (610) 667-7706
    Chicago, IL 60603                           Facsimile: (610) 667-7056
    Telephone: (312) 641-3200                   jmeltzer@ktmc.com
    Facsimile: (312)641-6492                    tziegler@ktmc.com
    jvanek@sperling-law.com
    dgermaine@sperling-law.com                  Sharon K. Robertson
    jbjork@sperling-law.com                     Donna M. Evans
    pes@sperling-law.com                        COHEN MILSTEIN SELLERS & TOLL PLC
    mslater@sperling-law.com                    88 Pine Street, 14th Floor
                                                New York, NY 10005
                                                Telephone: (212) 838-7797
                                                Facsimile: (212) 838-7745
                                                srobertsons@cohenmilstein.com
                                                devans@cohenmilstein.com

         Counsel for Plaintiff FWK Holdings, LLC and the Proposed Direct Purchaser Class



                                              31
Case 2:18-md-02836-RBS-DEM Document 373 Filed 07/15/19 Page 33 of 34 PageID# 5961




   Linda P. Nussbaum                                  Jayne A. Goldstein
   NUSSBAUM LAW GROUP, P.C.                           SHEPHERD, FINKELMAN, MILLER
   1211 Avenue of the Americas, 40th Floor            &SHAH, LLP
   New York, NY 10036-8718                            1625 North Commerce Parkway, Ste. 320
   Telephone: (917) 438-9189                          Fort Lauderdale, FL 33326
   lnussbaum@nussbaumpc.com                           Telephone: (654) 515-0123
                                                      Facsimile: (866) 300-7367
                                                      jgoldstein@sfmslaw.com

          Counsel for Plaintiff Cesar Castillo, Inc. and the Proposed Direct Purchaser Class

   David F. Sorensen                                  Barry Taus
   Zachary D. Caplan                                  Archana Tamoshunas
   BERGER & MONTAGUE, P.C.                            Kevin Landau
   1818 Market Street, Suite 3600                     TAUS, CEBULASH & LANDAU, LLP
   Philadelphia, PA 19103                             80 Maiden Lane, Suite 1204
   Telephone: (215) 875-3000                          New York, NY10038
   Facsimile: (215) 875-4604                          Telephone: (646) 873-7654
   dsorensen@bm.net                                   btaus@tcllaw.com
   zcaplan@bm.net                                     atamoshunas@tcllaw.com
                                                      klandau@tcllaw.com
   Peter R. Kohn
   Joseph T. Lukens                                   Bradley J. Demuth
   FARUQI & FARUQI, LLP                               FARUQI & FARUQI, LLP
   1617 John F. Kennedy Boulevard, Suite 1550         685 Third Avenue, 26th Floor
   Jenkintown, PA 19103                               New York, NY 10017
   Telephone: (215) 277-5770                          Telephone: (212) 983-9330
   Facsimile: (215) 277-5771                          Facsimile: (212) 983-9331
   pkohn@faruqilaw.com                                bdemuth@faruqilaw.com
   jlukens@faruqilaw.com

       Counsel for Rochester Drug Cooperative, Inc. and the Proposed Direct Purchaser Class




                                                 32
Case 2:18-md-02836-RBS-DEM Document 373 Filed 07/15/19 Page 34 of 34 PageID# 5962




                                   CERTIFICATE OF SERVICE

          I hereby certify that on July 15, 2019, I electronically filed the foregoing with the Clerk

   of the Court using the CM/ECF system, which will send a notification of such filing (NEF) to all

   counsel of record who have made a formal appearance.

   Dated: July 15, 2019                                 /s/ William H. Monroe, Jr.
                                                        William H. Monroe, Jr. (VSB No. 27441)




                                                   33
